                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

MICHAEL ANDERSON,

      Plaintiff,

v.                                                    Case No. 18-13697

DETROIT TRANSPORTATION CORPORATION
and BRENDA WALKER,

     Defendants.
__________________________________/

    OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY
  JUDGMENT, DENYING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT,
  DISMISSING WITHOUT PREJUDICE PLAINTIFF’S PWDCRA CLAIM AGAINST
 DEFENDANT BRENDA WALKER INDIVIDUALLY, AND ORDERING ADDITIONAL
                            BRIEFING

      Plaintiff Michael Anderson sues Defendant Detroit Transportation Corporation

(“DTC”) for Family Medical Leave Act (“FMLA”) interference and discrimination,

Americans with Disabilities Act (“ADA”) retaliation, and Michigan’s Persons with

Disabilities Civil Rights Act (“PWDCRA”) retaliation. (ECF No. 29, PageID.206-13.)

Anderson also sues DTC’s Human Resource Director, Defendant Brenda Walker, for

FMLA interference and discrimination, and PWDCRA retaliation. (Id., PageID.202, ¶ 20;

id., PageID.208-13.) Anderson alleges that he was unlawfully fired from his employment

as a Transit Police Officer. (Id., PageID.202, ¶ 17.) Anderson moves for summary

judgment against Defendants on Anderson’s claim of FMLA interference. (ECF No. 31.)

Defendants move for summary judgment on all grounds of Anderson’s complaint. (ECF

No. 32.) Both motions have been fully briefed. (ECF Nos. 35, 35, 38, 39.) The court
finds a hearing unnecessary. E.D. Mich. L.R. 7.1(f)(2). For the reasons provided below,

both Anderson’s and Defendants’ motions will be denied.

                                    I. BACKGROUND

         The facts below are uncontested except where specifically noted. Fed. R. Civ. P.

56(a).

         Anderson began working as a Transit Police Officer with DTC in 2009. (ECF No.

31-2, PageID.279.) Transit Police Officers serve as “sworn police officer[s] with full

apprehension and arrest powers” and operate primarily in “facilities owned[,] controlled,

or operated by the [DTC] and Detroit Department of Transportation.” (ECF No. 32-5,

PageID.582.)

         On December 21, 2017, Anderson’s doctor, Matthew Wietrzykowski, submitted a

letter to DTC stating that Anderson could not work from December 21, 2017 to January

3, 2018 due to elevated blood pressure. (ECF No. 31-4, PageID.358.) Anderson took

the time off. (ECF No. 31-2, PageID.310; ECF No. 32-17, PageID.638.) While Anderson

was on leave, on January 2, 2018, Dr. Wietrzykowski completed an FMLA form for

Anderson relating to symptoms from Cervical Disc Disease. (ECF No. 31-3.) The FMLA

request indicated that Anderson’s condition caused intermittent pain, treated and

controlled by pain medication. (Id., PageID.355.) Prescriptions included Flexeril 10mg,

Norco 325/10, and Morphine Sulphate 10mg. (Id., PageID.356.) The request sought

FMLA leave for occasional late arrivals, early departures, and absences. (Id.,

PageID.355.) Dr. Wietrzykowski identified the frequency as one or two times per month.

(Id.)




                                             2
       Anderson returned to work on January 4, 2018. (ECF No. 31-2, PageID.310.) On

January 5, 2018, Walker, acting on behalf of DTC, sent a letter to Anderson informing

him of his benefit options, including short-term disability. (ECF No. 32-17.) The letter

referred back to Anderson’s leave starting on December 21, 2017 and indicated that

“disability benefits and paid sick or vacation time runs concurrent with FMLA.” (Id.,

PageID.638.) There is dispute over whether Anderson informed Walker, the HR

supervisor, that he had returned to work on January 4. Anderson testified that he spoke

to Walker on the phone on January 4 and telling Walker that he was “on shift.” (ECF No.

31-2, PageID.311.) Anderson also claimed that Walker would have known that he had

returned to work given that Anderson was on the Detroit Auto Show work schedule,

which would have been presented to Walker. (Id.) In contrast, Walker testified she was

unaware of Anderson’s return until almost two weeks later, on January 17, 2018. (ECF

No. 32-9, PageID.614.)

       On January 11, 2018, Dr. Wietrzykowski confirmed via fax that Anderson’s

prescriptions would not prevent Anderson from performing “all of the essential functions

of his job, which may include the use of a firearm.” (ECF No. 32-18, PageID.644.) That

same day, Walker approved Anderson’s FMLA request submitted on January 2. (ECF

No. 31-5.) The letter of approval indicated that Anderson was entitled to take a

combined 480 hours over the course of the next year, until the end of December 2018.

(Id., PageID.360.) The letter again emphasized that other leave, “such as disability

leave and workers’ compensation[,] . . . runs concurrently with . . . FMLA leave.” (Id.)

       On January 18, 2018, Walker called Anderson into her office. (ECF No. 31-2,

PageID.327; ECF No. 31-6, PageID.381.) Walker informed Anderson that he needed to



                                             3
submit to a drug test and ordered Anderson to leave work. (ECF No. 31-2, PageID.328;

ECF No. 31-6, PageID.381-82.) There is no indication in the record that Walker told

Anderson that being ordered off work constituted FMLA leave. Walker testified that her

short conversation with Anderson was essentially limited to telling Anderson to “report to

[the drug test provider] . . . to have this drug screen performed” and that Walker would

“contact [Anderson] when [Anderson is] able to come back to work.” (ECF No. 31-6,

PageID.381-82.) Anderson himself testified that “[Walker] never gave me a reason why I

was off.” (ECF No. 31-2, PageID.311.) That same day, Walker sent Anderson a letter

specifying that Anderson had not provided DTC with a “return to work note from

[Anderson’s] doctor” and had not obtained a “verifiable negative . . . drug test result[]”

prior to Anderson returning to work. (ECF No. 32-21, PageID.650.) The letter nowhere

indicated that Anderson was being taken off work because of his health issues or that

his absence from work while he obtained the necessary documentation to return to work

was counted as FMLA leave.

       Anderson performed a drug test on January 18. Before the results had come

back, on January 23, Anderson sent Walker and Barbra Hanson, DTC’s General

Manager, a letter asking why he was placed off work. (ECF No. 31-7, PageID.396.)

Anderson stated in the letter that he was “[never] notified verbally or in writing an exact

reason why [he was] off work.” (Id.) Walker responded via letter that same day,

reiterating that Anderson had failed to provide a return to work note from his physician

and had not obtained a passing drug test result before beginning work, mentioning that

Anderson had admitted taking prescription medications. (ECF No. 31-8, PageID.398.)




                                              4
Walker again provided no indication that Anderson’s leave was in any way related to

FMLA or pain caused by Cervical Disc Disease.

       On February 3, 2018, Walker testified that he received the results from

Anderson’s drug test. Anderson tested positive, at over 15,000 ng/ml, for Morphine,

8,844 ng/ml in Hydrocodone, and 2,563 ng/ml Hydromorphone. (ECF No. 32-22,

PageID.652.) However, Walker admitted that Anderson had obtained a “verified

negative” from the Medical Review Officer (“MRO”), who oversaw the drug test. (ECF

No. 31-6, PageID.384-85.) Walker explained that this was due to the MRO confirming

with Anderson and his doctor that Anderson was prescribed the drugs for which he

tested positive. (Id.)

       No evidence is produced concerning communications between Walker and

Anderson for the next few weeks. On February 22, 2018, Anderson was ordered to

undergo an Independent Medical Evaluation (“IME”) to determine his ability to serve as

a Transportations Security Officer while taking the medications prescribed by his doctor.

(ECF No. 31-2, PageID.319; ECF No. 32-25, PageID.669.) On February 22, Walker

also sent Anderson an explanation of benefits letter with almost exactly the same

content as Walker’s January 5 letter. (ECF No. 32-23.) The letter’s subject concerned

“Explanation of Benefits during a Short Term Disability Leave of Absence.” (Id.,

PageID.654.) The letter indicated that Anderson’s last day of work was January 18,

2018 and that “disability benefits and paid sick or vacation time runs concurrent with

FMLA.” (Id.)

       After receiving the results of the IME, Walker sent Anderson a letter on March 2,

2018. (ECF Nos. 32-24, 32-25.) Walker informed Anderson that he was “found not fit for



                                            5
duty with the medications you are presently taking.” (ECF No. 32-25, PageID.669.)

Walker added that Anderson will be provided paperwork to register for short-term

disability. (Id.)

        Following Walker’s March 2 letter, Anderson and Dr. Wietrzykowski

communicated with Walker in an attempt to get Anderson back on the job. Dr.

Wietrzykowski sent a message to Walker on March 8 predicting that medication would

not be detected in Anderson for testing after March 30. (ECF No. 31-11, PageID.414.)

Walker sent Anderson a letter on March 20 stating that his FMLA leave time, originally

approved on January 11, would expire on April 5. (ECF No. 32-27, PageID.673.) Walker

followed up with a letter on March 29 stating that Anderson could return to work only

after taking a drug test and obtaining a “verifiable negative” result. (ECF No. 31-12,

PageID.416.)

        Anderson took his second drug test on April 4. (ECF No. 31-13.) The results

again tested positive for Hydrocodone and Hydromorphone. (Id., PageID.418.)

However, the MRO who conducted the test provided Anderson with a “verified

negative.” (Id., PageID.419.) Walker herself described the results as “verified negative.”

(ECF No. 31-6, PageID.390.)

        On April 20, Walker sent Anderson a termination letter ending his employment

with DTC. (ECF No. 32-32.) Walker stated that Anderson “used all of [his] allotment of

eligible hours and . . . exhausted [his] leave time under the [FMLA].” (Id., PageID.683.)

Walker titled the letter “Exhausted Family Medical Leave Act (FMLA) Time.” (Id.)

Walker’s calculation for Anderson’s FMLA leave time included days after January 18,

when Walker ordered Anderson off work. (ECF No. 31-14, PageID.421-24.) Walker



                                             6
charged FMLA time against Anderson starting on January 22, eight hours per day, and

up until April 6. (Id.)

       Anderson filed a complaint with the Department of Labor on July 19, alleging

violations of FMLA on the part of DTC. (ECF No. 31-16.) After over a month

investigating, the Department of Labor found that “Mr. Anderson did not exhaust his 12

weeks of FMLA leave when he was fired.” (ECF No. 31-17, PageID.437.) Specifically,

the investigation found that “[t]he period from 1/18/2018 to 3/2/2[0]18 should not be

counted as FMLA leave because this period is chosen by the ER to conduct evaluation

and make [a] decision.” (Id.) The Department of Labor found that “[Anderson’s] FMLA

leave actually started from [3/3/208]” and “Anderson did not expire his approved FMLA

leave when he was fired from his job.” (Id.)

                                     II. STANDARD

       To prevail on a motion for summary judgment, a movant must show—point out—

that “there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). First, the moving party bears the

initial burden of presentation that “demonstrate[s] the absence of a genuine issue of

material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). There is no

requirement, however, that the moving party “support its motion with [evidence]

negating the opponent’s claim.” Id. (emphasis removed); see also Emp’rs Ins. of

Wausau v. Petrol. Specialties, Inc., 69 F.3d 98, 102 (6th Cir. 1995).

       Second, “the nonmoving party must come forward with ‘specific facts showing

that there is a genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (emphasis removed) (quoting Fed. R. Civ. P. 56(e)). This



                                               7
requires more than a “mere existence of a scintilla of evidence” or “‘[t]he mere

possibility’ of a factual dispute.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252

(1986); Mitchell v. Toledo Hosp., 964 F.2d 577, 582 (6th Cir. 1992) (quoting Gregg v.

Allen-Bradley Co., 801 F.2d 859, 863 (6th Cir. 1986)). For a court to deny summary

judgment, “the evidence [must be] such that a reasonable jury could return a verdict for

the nonmoving party.” Anderson, 477 U.S. at 248. All reasonable inferences from the

underlying facts must be drawn “in the light most favorable to the party opposing the

motion.” United States v. Diebold, Inc., 369 U.S. 654, 655 (1962); Moran v. Al Basit

LLC, 788 F.3d 201, 204 (6th Cir. 2015).

                                    III. DISCUSSION

       Anderson and Defendants both move for summary judgment on the issue of

FMLA interference. Defendants also move for summary judgment on all other claims of

Anderson’s complaint. The court will address the issues in turn.

             A. Cross Motions for Summary Judgment: FMLA Interference

       “The FMLA entitles qualifying employees to up to twelve weeks of unpaid leave

each year if, among other things, an employee has a ‘serious health condition that

makes the employee unable to perform the functions of the position of such employee.’”

Edgar v. JAC Prods., Inc., 443 F.3d 501, 506 (6th Cir. 2006) (quoting 29 U.S.C. §

2612(a)(1)(D)); 29 U.S.C. § 2612(a)(1). “Once the 12-week period ends, however,

employees who remain unable to perform an essential function of the position because

of a physical or mental condition have no right to restoration to another position under

the FMLA.” Edgar, 443 F.3d at 506; 29 C.F.R. § 825.216(c).




                                             8
       Title 29 U.S.C. § 2615(a) makes it illegal “for any employer to interfere with,

restrain, or deny the exercise of or the attempt to exercise” FMLA leave rights. To prove

an FMLA interference claim, a plaintiff must show that “(1) she was an eligible

employee; (2) the defendant is an employer as defined under the FMLA; (3) the

employee was entitled to leave under the FMLA; (4) the employee gave the employer

notice of her intention to take leave; and (5) the employer denied the employee FMLA

benefits to which she was entitled.” Donald v. Sybra, Inc., 667 F.3d 757, 761 (6th Cir.

2012) (quoting Killian v. Yorozu Auto. Tenn., Inc., 454 F.3d 549, 556 (6th Cir. 2006)).

The plaintiff in an FMLA claim must show prejudice as a result of an FMLA violation. “An

employee lawfully may be dismissed, preventing him from exercising his statutory rights

to FMLA leave or reinstatement, but only if the dismissal would have occurred

regardless of the employee’s request for or taking of FMLA leave.” Arban v. West Pub.

Corp., 345 F.3d 390, 401 (6th Cir. 2003); Donald v. Sybra, Inc., 667 F.3d 757, 763 (6th

Cir. 2012) (citations omitted) (“[I]n an FMLA interference claim, an employer may prove

it had a legitimate reason unrelated to the exercise of FMLA rights for terminating the

employee. . . . [T]he plaintiff could rebut the employer’s reason by showing that the

proffered reason had no basis in fact, did not motivate the termination, or was

insufficient to warrant termination.”).

       FMLA regulations “make it the employers responsibility to tell the employee that

an absence will be considered FMLA leave.” Ragsdale v. Wolverine World Wide, Inc.,

535 U.S. 81, 87 (2002). Once an employee qualifies for FMLA leave, “[t]he employer is

responsible in all circumstances for designating leave as FMLA-qualifying, and for

giving notice of the designation to the employee as provided in this section.” 29 C.F.R. §



                                             9
825.300(d)(1). Although “[o]nly one notice of designation is required for each FMLA-

qualifying reason per applicable 12-month period,” if an employer determines leave to

be FMLA-qualifying, it must notify the employee “within five business days absent

extenuating circumstances.” Id.; see also 29 C.F.R. § 825.301(a) (“Once the employer

has acquired knowledge that the leave is being taken for a FMLA-qualifying reason, the

employer must notify the employee.”). “The designation notice must be in writing.” 29

C.F.R. § 825.300(d)(4). “Failure to follow the notice requirements . . . may constitute an

interference with, restraint, or denial of the exercise of an employee’s FMLA rights.” 29

C.F.R. § 825.300(e); 29 C.F.R. § 825.301(e).

       The essence of Anderson’s argument is that when DTC, acting through Walker,

removed Anderson from the job on January 18, it did not notify Anderson that his

subsequent absence from work would qualify under the FMLA and consume FMLA

leave time. From January 22 until Anderson’s removal, Anderson was charged eight

hours per day against FMLA leave. When he was fired, Anderson argues he could have

used additional days of FMLA leave. By removing him, Anderson claims DTC prevented

Anderson from exercising his right to continued FMLA leave, effectively “interfering” with

Anderson’s FMLA rights. 29 U.S.C. § 2615(a); Donald, 667 F.3d at 761.

       The facts in this case are complex. The court finds it concerning, at a minimum,

that a person tasked with the responsibilities of a “sworn police officer” and clothed with

its power, and the right to use necessary physical force to perform relevant work, would

be allowed to do so while on substantial dosages of painkiller medication. (ECF No. 32-

5, PageID.582.) Nonetheless, Defendants have failed to present evidence that they

designated Anderson’s time of absence as FMLA leave for weeks after Anderson was



                                            10
originally removed. Only on February 22, thirty-six days after Anderson’s original

removal, is there any evidence in the record that Defendants designated the specific

leave Anderson was forced to take as FMLA-qualifying. Thus, Defendants did not

properly comply with the FMLA as a matter of law. However, a genuine dispute of fact

remains over whether Anderson was fired because of exhausted FMLA leave as

opposed to another, legitimate reason. Fed. R. Civ. P. 56(a).

       Defendants main argument is that they notified Anderson of FMLA designation

when they responded to Anderson’s January 2 FMLA request on January 11. However,

that notification was made with regard to the “serious health condition” of Anderson’s

Cervical Disc Disease. Anderson requested and Defendants approved FMLA leave for

“intermittent pain” that may require Anderson “to arrive late [or] leave early or be absent

from work.” (ECF No. 31-3, PageID.355; ECF No. 31-5.) The FMLA leave was for

intermittent leave. (ECF No. 31-3, PageID.355.) The condition was to take Anderson out

of work once or twice a month, for one or two hours or a day at most. (ECF No. 31-3,

PageID.355.)

       All that is on the record from January 18 until February 22 is that Defendants

notified Anderson that he was on leave or specifically “administrative leave.” Nowhere

does the Defense point to a letter designating Anderson’s leave as FMLA-qualifying.

Nor do Defendants present any evidence that Anderson’s forced leave on January 18

was for his “intermittent pain” resulting from Cervical Disc Disease. This is significant

because Anderson had no way of knowing that leave designed for occasional back pain

that may prevent him from working for an hour or two, once a month, would be applied

to procedural violations for coming back to work after taking leave for high blood



                                             11
pressure. Walker testified that Anderson was told on January 18 that he must obtain a

drug test before he returned to work. (ECF No. 31-6, PageID.381-82.) Walker sent

Anderson a letter on January 18 telling Anderson that he needed a “verifiable negative”

and a “return to work note.” (ECF No. 32-21, PageID.650.) On January 23, Walker sent

Anderson another letter indicating that Anderson had failed to obtain a drug test

complying with DTC’s Drug Policy and a doctor’s note before returning to work. (ECF

No. 31-8, PageID.398.) No further communication took place until February 22.

       Defendants refer to testimony from Walker stating that she explained to

Anderson that he was on “administrative leave,” and thus Anderson should have known

he was on FMLA leave. (ECF No. 32-9, PageID.619.) First, the term “administrative

leave” would not have, in and of itself, put Anderson on notice that his forced absences

were in any way related to FMLA. The plain language of “administrative leave”

encompasses among other things disciplinary actions for compliance violations,

completely unrelated to a “serious health condition.” See Michael v. Caterpillar Fin.

Sevs. Corp., 496 F.3d 584, 591 (6th Cir. 2007) (analyzing an employment discrimination

suit in which the employee was put on “administrative leave” as a disciplinary action).

Notably, the framing of Anderson’s forced leave in terms of his failure to fulfill

administrative requirements, including the submission of a doctor’s note and a drug test

complying with DTC’s drug policy before reentering work, appear to fit easily within that

category.

       Second, Walker stated that she did not know when she actually made the

statements to Anderson. (ECF No. 32-9, PageID.619.) Without timing, Walker’s

statements provide little guidance on notice. See also 29 C.F.R. § 825.300(d)(1)



                                             12
(requiring employers to give FMLA notice within five-business days). Third, FMLA notice

needs to be in writing. 29 C.F.R. § 825.300(d)(4). Walker’s oral explanations, even if

they were not ambiguous, would be insufficient. Fourth, Walker herself explained that

“administrative leave” is a discretionary leave granted by management and has no

formal, documented policy which could potentially connect it to a “serious health

condition” under the FMLA. (ECF No. 35-5, PageID.865-66.) In line with Walker’s

testimony, DTC’s “administrative procedure” makes no mention of “administrative

leave,” although it does reference “leave of absence,” which itself would not necessarily

encompass FMLA. (ECF No. 36-1.)

       Fifth, any reference to employee guidelines or handbooks regarding

“administrative leave” generally is unavailing. Defendants’ letter to Anderson after his

leave on December 21, 2017 explained only that “disability benefits and paid sick or

vacation time runs concurrent with FMLA.” (Id., PageID.638.) It contained no reference

to “administrative leave.” (Id.) “DTC Administrative Procedure” on FMLA leave states

that “[a]ny other type of leave, such as disability leave and workers’ compensation, is

counted toward the 12-week total leave entitlement under the FMLA.” (ECF No. 32-4,

PageID.574.) To the extent the policy refers to “any other type of leave,” it does not

establish proper FMLA notice. No employee, or employer for that matter, would

understand that any and all leave, whether it is for discipline, administrative compliance,

or serving on a jury, falls within the ambit of a “serious health condition” covered by the

FMLA. The rest of the policy restates that if an employee took disability leave or its

equivalent, such as workers compensation, it would be counted against FMLA. This is

largely intuitive and does not require additional explanation. Furthermore, FMLA is



                                            13
designed to allow employees to be formally notified of FMLA designation. Providing

notice of a different type of leave not obviously related to FMLA, without any reference

to FMLA, will not constitute adequate notice simply by placing a provision in the

employee handbook that ties that other leave to FMLA.

       All signs and reasonable interpretations taken from Defendants’ communications

with Anderson regarding leave from January 18 until February 22 point toward

Anderson failing to complete the proper steps of returning to work, not a result of a

“serious health condition that makes the employee unable to perform the functions of

the position,” which would be covered by the FMLA. Moran, 788 F.3d at 204; Edgar,

443 F.3d at 506; 29 U.S.C. § 2612(a)(1). Defendants approved Anderson’s FMLA

request for occasional and sporadic leave, which included a description of Anderson’s

painkillers, without registering any objection to the painkillers. It would have been

reasonable for Anderson to conclude that Defendants had no objection to him working

while taking the medication, so long as it was prescribed and verified by Anderson’s

physician. This is bolstered by the facts that, 1) Defendants repeatedly informed

Anderson that he needed to obtain a “verified negative” drug test before beginning work

and that, 2) Anderson did in fact obtain a “verified negative” result upon the MRO’s

consultation with Anderson’s doctor. (ECF No. 32-21, PageID.650.; ECF No. 31-12,

PageID.416.; ECF No. 31-6, PageID.384-85, 390.) With these facts in mind, how would

Anderson know that taking his prescribed painkillers would, in and of itself, trigger long-

term and continual FMLA leave?

       The parties admit that taking opioids while performing a job equivalent to a police

officer could “make[] the employee unable to perform the functions of the position” and



                                             14
thus potentially may qualify for FMLA leave. 1 However, the FMLA leave Defendants

forced Anderson to take starting January 18 was based on a FMLA-qualifying condition

separate and distinct from the FMLA leave that Defendants previously approved for

Anderson. To claim otherwise would imply that the effect of any treatment of a “serious

health condition” is itself a “serious health condition.” Defendants cite no caselaw for

this broad and expansive definition, which if accepted would substantially alter the

scope and impact of the FMLA designation requirement. Thus, if Defendants sought to

charge Anderson with FMLA leave due to Anderson’s medication, they needed to notify

him of the designation in writing. And this they did not do.

       It was only on February 22 that a communication from Defendants appears to

comply with the FMLA designation requirement. Defendants’ February 22

correspondence referred to Anderson’s original departure on January 18, tied the

departure to “Short Term Disability Leave of Absence,” and stated that “disability

benefits and paid sick or vacation time runs concurrent with FMLA.” (ECF No. 32-23,

PageID.654.) No evidence is produced indicating that Anderson received the letter. It is

also open to question whether or not it qualifies as an FMLA designation notice. The




1      Anderson maintains that at no time did his use of prescriptions drugs qualify for a
“serious health condition.” (ECF No. 31, PageID.260, 264-66; ECF No. 38,
PageID.1057-58.) Anderson correctly admits, however, that his contention is disputed
by the IME which found that he was unable to perform his job while taking the drugs.
(ECF Nos. 32-24, 32-25.) Anderson argues, and the court agrees, that this distinction is
largely immaterial. Up until Anderson was provided some notice, albeit questionably
compliant with the FMLA, on February 22 or March 2, Anderson was not provided
written notice that Defendants believed his use of medication qualified for FMLA leave,
as opposed to a general “administrative leave” for seemingly failing to comply with
certain return-to-work requirements. Even if leave after February 22 was based on a
“serious health condition,” leave up to that time was not properly designated by
Defendants.
                                            15
letter is far from explicit that Anderson’s leave up to that point counted as FMLA.

Further, the letter is substantially different from the FMLA form notice the Department of

Labor publishes, and different as well from the notice Defendants used to approve

Anderson’s FMLA request on January 11. U.S. Department of Labor, Designation

Notice (Family and Medical Leave Act) (2009). (ECF No. 31-5.) Later, on March 2, when

Defendants notified Anderson of the IME results and that he was not fit to serve due to

his medication, Defendants mentioned that Anderson will be provided with short-term

disability paperwork. (ECF No. 32-25, PageID.669.) Again, although a far cry from being

clear, concise, and explicit, the March 2 letter can be identified as FMLA notice. The

Department of Labor and Anderson agree that it provided notice, albeit imperfectly.

       Even assuming that the February 22 letter is a designation notice, Defendants

failed to provide notice for thirty-five days. Given that Defendants began counting the

FMLA leave starting on January 22, Anderson was deprived of a total of 184 hours of

FMLA leave at the time of termination. For FMLA interference elements, Defendants

argue that Anderson’s consumption of medication in itself constituted a “serious health

condition” that qualified for FMLA leave. The court deems it admitted that Anderson was

“an eligible employee,” that Defendants were “an employer as defined under the FMLA,”

and that Anderson “was entitled to leave under the FMLA.” Donald, 667 F.3d at 761.

Defendants do not contest that Anderson gave Defendants “notice of [his] intention to

take leave” and no reasonable juror could find this requirement lacking. Id.; Anderson,

477 U.S. at 248. “While an employee need not expressly assert rights under the FMLA

or even mention the FMLA . . . the employee must give the employer enough

information for the employer to reasonably conclude that an event described in FMLA . .



                                            16
. has occurred.” Walton v. Ford Motor Co., 424 F.3d 481, 486 (6th Cir. 2005) (citations

removed). Anderson made it known that he was taking medication that Defendants

themselves strongly believed constituted “an event described in FMLA.” Id. Evidence is

uncontested that Defendants were “reasonably apprise[d]” of Anderson’s FMLA leave,

especially considering Defendants’ active participation in bringing it about. Id. at 486,

488 (quoting Calvin v. Honda of Am. Mfg., 346 F.3d 713, 725 n.8 (6th Cir. 2003))

(recognizing that an employer could have sufficient notice where it “had actual notice of

[the employee’s] potential need for leave because [the employee’s] supervisor had

actual knowledge of his condition.”).

       There is also no genuine dispute of fact that the last element of FMLA

interference, denial of FMLA benefits to which the employee was entitled, is met if

Defendants fired Anderson because of FMLA exhaustion alone. Fed. R. Civ. P. 56(a);

Donald, 667 F.3d at 761; see Banks v. Bosch Rexroth Corp., 610 Fed. App’x 519, 523-

26 (6th Cir. 2015) (accepting that an employee could bring an FMLA interference claim

where he or she was fired for FMLA exhaustion despite being entitled to more FMLA

leave). Defendants stated in their termination letter that Anderson was terminated

because he “did not return to work before the 12 weeks of FMLA leave was exhausted.”

(ECF No. 32-32, PageID.683.) The letter is titled “Exhausted Family Medical Leave Act

(FMLA) Time.” (Id.) Defendant’s calculation of Anderson’s FMLA time was flawed.

Defendants determined that Anderson’s leave cut off on April 6, but in fact, Anderson

was still entitled to more than four additional weeks of full-time leave past April 6,

pushing eligibility into May. This is past even the effective date of termination, April 20.

Thus, if Defendants terminated Anderson solely because he exhausted his FMLA leave,



                                             17
Defendants denied Anderson the benefits of FMLA’s twelve-week leave and Anderson’s

FMLA interference claim will be successful.

       However, Defendants present a legitimate and independent reason for

Anderson’s termination, creating a genuine issue of fact for trial. Arban, 345 F.3d at

401; Fed. R. Civ. P. 56(a). Defendants argue that Anderson was taking a substantial

dosage of painkillers, which prevented Anderson from performing a security-sensitive

job.

       Anderson may rebut this explanation as “ha[ving] no basis in fact, . . . not

motivat[ing] the termination, or . . . insufficient to warrant termination.” Donald, 667 F.3d

at 763. Defendants argue that Anderson’s drug test violated DTC’s drug policy, yet

Defendants’ argument has weak support in the law and the record. The policy states

that “[a]ll covered employees are prohibited from reporting to duty or remaining on duty

any time there is a quantifiable presence of a prohibited drug in the body above the

minimum thresholds defined in 49 CFR Part 40, as amended.” (ECF No. 32-7,

PageID.596.) Anderson’s tests results were above the drug test thresholds contained in

49 C.F.R. § 40.87, but Defendants omitted significant qualifiers in their explanations. 2

C.F.R. § 40.137(d) explicitly provides that if an MRO “determine[s] there is a legitimate




2        The cutoff for Morphine is 2,000 ng/mL. 49 C.F.R. § 40.87. Anderson tested
positive for over 15,000 ng/mL in his January 18 drug test. (ECF No. 32-22,
PageID.652.) The cutoff for Hydrocodone and Hydromorphone is 300 ng/mL for an
initial test and 100 ng/mL for a confirmatory test. 49 C.F.R. § 40.87. Anderson was
found to have 8,844 ng/mL in Hydrocodone and 2,563 ng/mL in Hydromorphone. (ECF
No. 32-22, PageID.652.)
                                             18
medical explanation” for a presence of semi-synthetic opioids, for which Anderson

tested positive, the MRO “must verify the test results as negative.”3

       Notably, Walker’s letters to Anderson stated that Anderson needed to obtain a

“verifiable negative” to return to work. (ECF No. 32-21, PageID.650.; ECF No. 31-12,

PageID.416.) Walker admitted in testimony that Anderson obtained a verified negative

for both of his drug tests. (ECF No. 31-6, PageID.384-85, 390.) There is no other

evidence contradicting Walker’s statements. Lastly, Walker’s predecessor, Parnell

Williams, whom Walker replaced in September 2017, stated that a negative result from

an MRO would result in the employee being “place[d] . . . back in their position.” (ECF

No. 31-9, PageID.407.)

       However, a reasonable juror could nonetheless conclude that simply by being

over the drug thresholds—whether or not the test is later verified as “negative”—violates

the drug policy. The policy refers to “the minimum thresholds defined in 49 CFR Part 40”

and does not mention the qualifiers of MRO verification. Common sense supports the

idea that Defendants’ policies would not allow Anderson to work as a peace officer while

taking high dosages of opioids. Although the strength of the argument is open to

question, there remains an issue of fact as to the legitimacy of Defendants’ independent

reason for termination. Fed. R. Civ. P. 56(a).




3      This adds further credence to finding that Anderson did not receive proper notice
from January 18 to February 22. If Anderson’s medication use did not violate even
Federal Regulations which DTC’s drug policy is arguably bound, Anderson would have
even less reason to think that his forced leave was based on a “serious health condition
that makes [Anderson] unable to perform the functions of the position.” Edgar, 443 F.3d
at 506.
                                            19
       A reasonable jury could find that Anderson was in fact terminated for this non-

FMLA reason. It is true that the termination letter explicitly stated Anderson was

terminated due to a failure to return to work after twelve weeks of FMLA leave. (ECF

No. 32-32, PageID.683.) Walker herself testified to firing Anderson due to FMLA

exhaustion. (ECF No. 31-6, PageID.392-93.) Nonetheless, Defendants placed

Anderson on FMLA because of his medication use. Defendants had Anderson undergo

an IME, which found that Anderson was unable to perform his job. Anderson continued

to take substantial quantities of opioid painkillers while performing a job that required

the ability to possess and safely handle a loaded firearm, and while being tasked with

protecting Defendants’ customers from crime and violence. Under these facts, with all

reasonable inferences taken in favor of Defendants, a jury could find “dismissal would

have occurred regardless of the employee’s request for or taking of FMLA leave.”

Moran, 788 F.3d at 204; Arban v. West Pub. Corp., 345 F.3d 390, 401 (6th Cir. 2003).

Dismissal for inability to perform could have reasonably occurred on the date that

Anderson was fired on April 20, 2018.

       Anderson’s motion for summary judgment on FMLA interference will be denied,

but the issues have narrowed. There is no genuine dispute of fact that Defendants did

not provide proper FMLA notice to Anderson. If Defendants fired Anderson on April 20

because of FMLA exhaustion alone, Defendants interfered with Anderson’s FMLA rights

and Anderson will be entitled to recovery. If the jury concludes that Defendants fired

Anderson due to his prescription drug use and the drugs’ effect on Anderson’s

performance, notwithstanding Defendants’ failure to comply with FMLA designation

requirements, and that justification complies with Defendants’ own policies, there was



                                             20
legitimate reason for termination and Defendants will not be liable. For the same

reasons provided above, Defendants’ motion will be denied.

     B. Defendants’ Motion for Summary Judgment: FMLA Discrimination, ADA
              and PWDCRA Retaliation, and Walker’s Individual Liability

      Defendants move for summary judgment on the rest of Anderson’s claims. First,

Anderson alleges FMLA discrimination. 29 U.S.C. § 2615(a)(2) makes it illegal “for any

employer to discharge or in any other manner discriminate against any individual for

opposing any practice made unlawful” by the FMLA. “Specifically, an employer is

prohibited from discriminating against employees who have used FMLA leave, nor can

they use the taking of FMLA leave as a negative factor in employment allegations. This

prohibition includes retaliatory discharge for taking leave.”4 Arban, 345 F.3d at 403

(quoting 29 C.F.R. § 825.220(c); Skrjanc v. Great Lakes Power Serv. Co., 272 F.3d

309, 314 (6th Cir. 2001)).

      Anderson must first “[make] a prima facie case for FMLA retaliation.” Marshall v.

The Rawlings Co., 854 F.3d 368, 381 (6th Cir. 2017). Anderson must show that he

“availed [himself] of a protected right under the FMLA; [his] employer knew [he] availed

[himself] of [his] right under the FMLA; [he] suffered an adverse employment action; and

there was a causal connection between the exercise of [his] rights under the FMLA and

the adverse employment action.” Id. (citations removed); Seeger v. Cincinnati Bell Tel.

Co., 681 F.3d 274, 283 (6th Cir. 2012). “The burden of proof at the prima facie stage is



4      The finding that any negative employment action taken against an employee for
using FMLA constitutes retaliation under the FMLA’s statutory language, which protects
employees who “oppose[] any practice made unlawful,” is not necessarily a given. 29
U.S.C. § 2615(a)(2). Use of FMLA rights and “opposing” illegal behavior are not
inherently the same thing. The court more fully discusses this paradox below in its
reasoning on the ADA and PWDCRA.
                                            21
minimal; and the plaintiff must do is put forth some credible evidence that enables the

court to deduce that there is a causal connection between the retaliatory action and the

protected activity.” Seeger, 681 F.3d at 283 (quoting Dixon v. Gonzales, 381 F.3d 324,

333 (6th Cir. 2007)). After Anderson presents a prima facie case of FMLA retaliation,

Defendants must “articulate a legitimate nondiscriminatory reason for the adverse

employment action.” Marshall, 854 F.3d at 382. Anderson can rebut any alleged non-

discriminatory justification for termination by “establish[ing] pretext [through] showing

that the employer’s proffered reasons (1) have no basis in fact; (2) did not actually

motivate the action; or (3) were insufficient to warrant the action.” Seeger, 681 F.3d at

285 (citing Dews v. A.B. Dick Co., 231 F.3d 1016, 1021 (6th Cir. 2000).

       The parties do not dispute the first three elements of the claim. Anderson

requested intermittent FMLA leave for his back pain on January 2. Marshall, 854 F.3d at

381. Defendants “knew [Anderson] availed [himself] of [his] right under the FMLA” when

Walker sent Anderson a letter on January 11 accepting his FMLA request. Marshall,

854 F.3d at 381.

       For the third element, Anderson points to several “adverse employment actions.”

Marshall, 854 F.3d at 381. “A materially adverse employment action in the retaliation

context consists of any action that well might have dissuaded a reasonable worker from

making or supporting a charge of discrimination.” Michael, 496 F.3d at 596 (quoting

Burlington N. and Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)). Anderson

describes how he was ordered off work on January 18. Anderson was then placed on

“administrative leave” for weeks. Defendants had Anderson tested in an IME on

February 22. As a result of that test, Defendants changed Anderson’s leave from paid to



                                             22
unpaid. (ECF No. 32-25, PageID.669 (“Pursuant to [the] information [obtained from the

IME] being shared with [DTC], your administrative leave, with pay, will end effective

Friday, March 2, 208.”); ECF No. 32, PageID.454, ¶ 39 (“DTC ended Plaintiff’s paid

leave on 03/02/18.”).) Anderson was required to take FMLA leave while being absent

from work and was ultimately fired. Being forced to leave work, being placed on leave

without pay, having FMLA protections used up unwillingly, and being terminated

constitute actions that “might have dissuaded a reasonable worker from making or

supporting a charge of discrimination.” Michael, 496 F.3d at 596. At the very least, a

reasonable juror could find so.

      The final element of Anderson’s case, “a causal connection” between Anderson’s

FMLA leave and the adverse employment actions, is more contested. Marshall, 854

F.3d at 381. The issue ties closely with the requirement that Defendants “articulate a

legitimate nondiscriminatory reason for the adverse employment action” after a prima

facie claim has been made. Marshall, 854 F.3d at 382.

      Defendants refer the court to their ADA/PWDCRA positions and claim that

Anderson’s FMLA leave expired and was still unable to return from work. A reasonable

juror could find that Defendants justified Anderson’s dismissal solely on FMLA

exhaustion. A jury could then infer improper intent, given that Anderson’s FMLA leave

did not expire when Defendants claim it did. A jury could conclude that Anderson’s

termination was in bad faith and was really in retaliation for requesting FMLA leave.

Anderson, 477 U.S. at 248. A juror could also reasonably conclude that Defendants’

other adverse actions, taken within weeks of Anderson requesting FMLA leave, were

taken as retaliation. Id.; Seeger, 681 F.3d at 283-84 (considering temporal proximity in



                                           23
an FMLA discrimination claim to show causation). Anderson’s drug tests were “verified

negatives,” which Walker herself described as necessary to return to work. (ECF No.

32-21, PageID.650.; ECF No. 31-12, PageID.416.; ECF No. 31-6, PageID.384-85, 390.)

Federal regulations, to which DTC is bound, confirm this. 49 C.F.R. § 40.137(d).

Further, Walker’s predecessor Parnell Williams stated that a verified negative would

result in the employee being “place[d] . . . back in their position.” (ECF No. 31-9,

PageID.407.) Although there is a genuine dispute over whether DTC’s drug policies still

precluded Anderson from working despite verified negative results, these facts bolster a

potential finding of retaliatory intent. Anderson is required to meet only a minimal level

of proof of “some credible evidence that enables the court to deduce that there is a

causal connection.” Seeger, 681 F.3d at 283. The court finds sufficient evidence for

Anderson’s prima facie case to survive summary judgment. Fed. R. Civ. P. 56(a).

       Defendants argue that the adverse actions were based on Anderson’s

consumption of opioid medications, an independent non-discriminatory reason for

termination. As described above in the court’s FMLA interference analysis, there is a

genuine dispute over whether this reason was sufficient to warrant termination or in fact

caused Anderson’s termination. Seeger, 681 F.3d at 285. Nonetheless, even if

Defendants could have permissibly terminated Anderson, a reasonable juror could find

Defendants’ alternate explanation pretextual. The IME report was written by a qualified

medical professional and did conclude that Anderson was unable to work. (ECF Nos.

32-24, PageID.666.) The report could have served as a basis of removal, especially

considering the high dosage of opioids for which Anderson tested positive. In contrast,

Anderson’s doctor concluded that Anderson could perform his job adequately and



                                             24
safely. (ECF No. 32-18, PageID.644.) Walker also removed Anderson from working due

to his drug test results, despite Anderson receiving a verified negative. Walker’s own

communications with Anderson, federal regulations, and the testimony of Williams

indicate that Anderson should have returned to work after this test result. A reasonable

jury could fairly conclude that Anderson’s removal from work violated DTC’s policy and

practice. Combined with Defendants’ failure to properly designate Anderson’s leave as

FMLA, a genuine issue of fact emerges over whether Defendants’ non-discriminatory

justification for termination was pretext. Fed. R. Civ. P. 56(a).

       The next issue on which Defendants move for summary judgment is Anderson’s

retaliation claim under both the ADA and the PWDCRA. ADA retaliation claims have

structures very similar to FMLA retaliation. 42 U.S.C. § 12203(a) provides that “[n]o

person may discriminate against any individual because such individual has opposed

any act or practice made unlawful by this chapter or because such individual made a

charge, testified, assisted, or participated in any manner in an investigation, proceeding,

or hearing under this chapter.” “The plaintiff bears the initial burden to establish a prima

facie case of retaliation, which requires a showing that (1) the plaintiff engaged in

protected activity; (2) the employer knew of that activity; (3) the employer took an

adverse action against plaintiff; and (4) there was a causal connection between the

protected activity and the adverse action.” Rorrer v. City of Stow, 743 F.3d 1025, 1046

(6th Cir. 2014) (citing A.C. v. Shelby Cnty. Bd. of Educ., 711 F.3d 687, 697 (6th Cir.

2013)). Proof of a prime facie case “is a low hurdle.” Id. (quoting Gribcheck v. Runyon,

245 F.3d 547, 551 (6th Cir. 2001)). The defendant must then “show that it had a

legitimate, non-discriminatory basis” for its actions. A.C., 711 F.3d at 697. The plaintiff



                                             25
can rebut this alternative explanation proving pretext, in that the defendant’s proffered

reasons “(1) lack a basis in fact, (2) did not actually motivate the [adverse actions], or

(3) were insufficient to motivate the [adverse actions].” Id. at 702.

       “[T]he [ADA] . . . and the PWDCRA share the same purpose and use similar

definitions and analyses, and [Michigan state] courts have relied on the ADA in

interpreting the PWDCRA.” Chiles v. Machine Shop, Inc., 606 N.W.2d 398, 405 (Mich.

Ct. App. 1999). However, the Michigan Supreme Court has said that “because the two

acts are not identical, and because federal laws and regulations are not binding

authority on a Michigan court interpreting a Michigan statute, we caution against simply

assuming that the PWDCRA analysis will invariably parallel that of the ADA.” Peden v.

City of Detroit, 470 Mich. 195, 217 (2004). The PWDCRA and the ADA have the same

elements of proof for retaliation claims. Aho v. Dept. of Corr., 688 N.W.2d 104, 108-09

(Mich. Ct. App. 2004) (citing Bachman v. Swan Harbour Assoc., 653 N.W.2d 415, 437

(Mich. Ct. App. 2002)).

       Defendants do not dispute the first three elements of retaliation under the ADA

and PWDCRA. First, Anderson argues that his request for FMLA leave for his back

condition constituted “protected activity” under both statutes. Under the ADA, “requests

for accommodation are protected acts.” A.C., 711 F.3d at 698; Byson v. Regis Corp.,

498 F.3d 561, 577 (6th Cir. 2007). Requesting accommodation for a “serious health

condition,” qualifying for FMLA leave, can serve as a “protected activity” under the ADA.

Hurtt v. Int’l Servs., Inc., 627 Fed. App’x 414, 422-23 (6th Cir. 2015). However, the court

notes the rather detached nature of this legal reasoning from the text of the ADA

statute. Requesting FMLA leave does not involve “ma[king] a charge, testif[ying],



                                             26
assist[ing], or participat[ing] in any manner in an investigation, proceeding, or hearing”

relating to ADA discrimination protections. 42 U.S.C. § 12203(a). Instead, the textual

hook is “oppos[ing] any act or practice made unlawful by [the ADA].” Id. Yet requesting

FMLA only tangentially relates to opposition against unlawful discrimination. Simply

requesting leave does not necessarily mean that the employer has already threatened

to fire or otherwise take adverse action because of a “serious health condition,” which

would be protected under the FMLA’s leave provision. An example that appears

applicable is an employee confronting an employer who denies FMLA leave despite the

employee qualifying for FMLA leave. The Sixth Circuit has even said that “[p]rotected

activity typically refers to action taken to protest or oppose a statutorily prohibited

discrimination.” Rorrer, 743 F.3d at 1046. The court finds it unlikely that the ADA’s

retaliation provision is designed to be a catchall for all actions taken by an employer that

negatively affect the employee’s ability to exercise ADA rights, regardless of whether

such actions were taken in retaliation against opposition to an ADA violation. 5

       Michigan state courts appear to agree. When analyzing ADA’s sister statute, the

PWDCRA, Michigan courts have denied retaliation claims arising solely from requests

for accommodation. In Bachman, 653 N.W.2d at 437-438, the Michigan Court of

Appeals rejected a PWDCRA retaliation claim based merely on a request for

accommodation. The court gave special consideration to the fact that the plaintiff had

not proven that the defendant’s actions being allegedly “opposed” were violations in the




5      This is reinforced by the fact that the ADA has an entirely separate provision
making it “unlawful to coerce, intimidate, threaten, or interfere with any individual in the
exercise or enjoyment of, or on account of his or her having exercised or enjoyed . . .
any right granted or protected by this chapter.” 42 U.S.C. § 12203(b).
                                              27
first place. The court added that if a plaintiff wished to rely on the opposition prong of

the retaliation provision, the plaintiff must “must inform and give notice” to the employer.

Id.; see also Parker v. Diamler Chrysler Corp., No. 245066, 2004 WL 1103968, at *3

(Mich. Ct. App. May 18, 2004); Bennani v. Dept. of Mgmt. & Budget, No. 259538, 2006

WL 2190738, at *3 (Mich. Ct. App. Aug. 3, 2006). Recently, in Noe v. Dept. of Treasury,

No. 342374, 2019 WL 452164, at *5 (Mich. Ct. App. Feb. 5, 2019), the Michigan Court

of Appeals noted that it was presented with no “Michigan authority applying the same

reasoning [of the ADA,]” in that requesting an accommodation can be protected activity,

“to . . . the PWDCRA.”

       Nonetheless, because the parties do not dispute the issue, federal precedent is

explicit with regards to the ADA, and the Sixth Circuit has previously allowed requests

for accommodation to serve as a basis for PWDCRA claims, Hurtt, 627 Fed. App’x at

422-23, the court will accept that Anderson’s FMLA request is “protected activity.”

       Anderson also argues that he was retaliated against for filing an EEOC charge

on January 31, 2018. In fact, Anderson’s complaint specifically refers to his EEOC

charge, not his request for FMLA leave. (ECF No. 29, PageID.206, ¶ 49 (“Plaintiff

engaged in the protected activity [under the ADA] of filing a disability charge of

discrimination with the EEOC.”); id., PageID.212, ¶ 84 (Anderson “engaged in conduct

protected under the PWDCRA when he filed a charge of disability discrimination with

the EEOC.”).) This foundation for “protected activity” is on firmer ground under both the

ADA and PWDCRA.

       If Anderson’s request for FMLA leave or his EEOC charge formed the basis of

Anderson’s protected activity, Defendants indisputably had knowledge. Rorrer, 743 F.3d



                                             28
at 1046. Defendants approved Anderson’s FMLA request and contested Anderson’s

charge before the EEOC. (ECF No. 31-5; ECF No. 35-20, PageID.929-934.)

       Anderson directs the court to his FMLA retaliation arguments for the “adverse

action” requirement. Rorrer, 743 F.3d at 1046. As described above in the court’s FMLA

analysis, Anderson was removed from work, placed on “administrative leave,” forced to

undergo an IME, put on unpaid leave for a time, and ultimately fired. Defendants’

actions, if taken as retaliation, “well might have dissuaded a reasonable worker from

making or supporting a charge of discrimination.” Michael, 496 F.3d at 596.

       Evidence of causal connection is also sufficient to survive summary judgment.

Rorrer, 743 F.3d at 1046. As described above, a reasonable juror could find that

suspending Anderson’s employment was done against DTC policy and practice.

Anderson was still placed on forced leave for months after his filing of FMLA leave and

was kept off work after the initiation of his EEOC charge. Anderson was also required to

undergo an IME on February 22. A reasonable juror could conclude that Anderson

should have be free to return to work after his verified negative drug test result on

February 3. Anderson may have been fired solely on Defendants’ claim that Anderson’s

FMLA leave was exhausted, but Anderson had not exhausted his leave at the time of

his termination. In the alternative, a reasonable juror could conclude that Anderson was

not properly terminated for violating company policy and being unable to perform his

job. A reasonable juror can look at all of Defendants’ actions, potentially or actually

based on questionable premises, and infer discriminatory intent. Combined with the

close temporal proximity between the protected activity and the adverse actions, and

the “low hurdle” required for proof of a prima facie retaliation claim, the court finds



                                             29
enough evidence to require a trial. E.E.O.C. v. Ford Motor Co., 782 F.3d 753, 767 (6th

Cir. 2015) (recognizing temporal proximity as a relevant consideration in the ADA

retaliation context); Rorrer, 743 F.3d at 1046; Fed. R. Civ. P. 56(a).

       Finally, as described above, Defendants’ non-discriminatory justification could

reasonably be found to be pretextual. Although the IME did find that Anderson was

unable to work and common sense dictates that consuming substantial dosages of

opioids undermines a person’s ability to perform a security-sensitive position,

Anderson’s own doctor found that Anderson was able to perform the job. (ECF Nos. 32-

24, PageID.666; ECF No. 32-18, PageID.644.) Furthermore, evidence indicates that

Anderson should have returned to work with verified negative drug test. A reasonable

juror could infer bad faith from Defendants’ failure to comply with the FMLA and

potentially relying on FMLA exhaustion for termination. Thus, a genuine dispute of fact

exists and the court will deny summary judgment for Defendants on ADA and PWDCRA

discrimination.

       Defendants present a stronger case for summary judgment with regards to

individual liability for Walker. Anderson did not sue Walker for ADA retaliation.

“Individual supervisors who do not independently qualify under the statutory definition of

employers may not be held personally liable in ADA cases.” Sullivan v. River Valley

Sch. Dist., 197 F.3d 804, 808 n.1 (6th Cir. 1999). Walker does not own or operate the

DTC. Instead, Walker is merely an agent of DTC who happened to supervise Anderson.

       The ADA and PWDCRA have extensive crossover. Chiles, 606 N.W.2d at 405.

Courts commonly make no attempt to differentiate between the two. See Hurtt, 627 Fed.

App’x at 422-23. It is thereby noticeable that Anderson points to no Michigan precedent



                                            30
that supports his conclusion that the PWDCRA departs from the ADA on such a

fundamental matter of liability. Instead, the only cases that discuss the issue are other

U.S. District Courts rejecting the plaintiffs’ claims. Farhat v. Mich. Dept. of Corr., No. 12-

10864, 2012 WL 5874813, at *2-4 (E.D. Mich. Nov. 20, 2012) (PWDCRA claims

“against Defendants sued in their individual capacity are dismissed because there is no

individual liability for these claims.”); Down v. Ann Arbor Pub. Schs., No. 17-13456,

2018 WL 6649722, at *4 (E.D. Mich. Dec. 19, 2018) (“Because the ADA does not

impose individual liability on supervisors, the Court finds that supervisors similarly may

not be held personally liable under the PWDCRA.”).

       Anderson nonetheless argues that the Michigan Supreme Court’s reading of the

Elliot-Larson Civil Rights Act, a statute separate and distinct from the PWDCRA, implies

that supervisors can be held individually liable under the PWDCRA. See Elezovic v.

Ford Motor Co., 472 Mich. 408, 419 (2005). The court will not undertake such a leap in

interpretation in the absence of any supporting precedent. However, the court will not

grant summary judgment based solely on the PWDCRA’s close similarly to the ADA and

the PWDCRA’s tracking of ADA in different contexts. Individual liability for supervisors is

a heavily contested issue on which Michigan courts have not ruled. This is exactly the

type of claim that is best reserved for review by the Michigan courts themselves, who

have greater experience and interest in clarifying Michigan law. It is not an issue that

should be decided by summary judgment in a federal court. Thus, the court will decline

to continue exercising supplemental jurisdiction over Anderson’s PWDCRA claim

against Walker. The dispute is an example of a “claim rais[ing] a novel or complex issue

of State law” and will be dismissed without prejudice. 28 U.S.C. § 1367(c)(1); Beechy v.



                                             31
Cent. Mich. Dist. Health Dept., 274 Fed. App’x 481, 482 (6th Cir. 2008) (citations

omitted) (finding “the paucity of decisions interpreting [the state statute at issue] and our

interest in avoiding the unnecessary resolution of state law issues” warranted denial of

supplemental jurisdiction).

       Although the parties did not discuss the issue, it appears to the court that

Anderson is not permitted to sue Walker as an individual under the FMLA. It is well

established under Sixth Circuit law that “[the FMLA] does not impose individual liability

on public agency employers.” Mitchell v. Chapman, 343 F.3d 811, 829 (6th Cir. 2003);

Diaz v. Mich. Dept. of Corr., 703 F.3d 956, 961 (6th Cir. 2013) (In a claim against a

supervisor working for a state agency, the court reaffirmed that “public employers

cannot be held individually liable under the FMLA.”); Crugher v. Prelesnik, 761 F.3d

610, 616 (6th Cir. 2014) (emphasis removed) (“[The FMLA] precludes suits against

state officials in their individual capacity”). The court may grant summary judgment sua

sponte. Fed. R. Civ. P. 56(f)(3). In order to do so, “the losing party must have had notice

that the court was considering summary judgment on the claim, as well as a reasonable

opportunity to present its arguments and evidence of the claim.” Aubin Indus., Inc. v.

Smith, 321 Fed. App’x 422, 423 (6th Cir. 2008). Walker worked for DTC at all relevant

times and DTC “is an agency of the City of Detroit and a Michigan political subdivision.”

(ECF No. 29, PageID.200, ¶¶ 2-3.)

       The court now provides Anderson notice that it is “considering summary

judgment on its own” on the issue of Walker’s individual liability under the FMLA. Fed.

R. Civ. P. 56(f)(3). Anderson is granted twenty-one days to respond and, unless

Anderson concedes the point, Defendants may reply in an additional fourteen days.



                                             32
                                    IV. CONCLUSION

       Genuine issues of fact remain on all of Anderson’s claims. Fed. R. Civ. P. 56(a).

Although Defendants did not provide adequate notice of designation to Anderson under

the FMLA, there may have been a justifiable reason for Anderson’s dismissal

independent of the FMLA. Anderson’s FMLA interference claim must go to a jury. There

are still substantial factual disputes regarding the legitimacy and motivations for the

adverse employment actions taken against Anderson, especially Anderson’s

termination. Anderson’s FMLA discrimination, ADA retaliation, and PWDCRA retaliation

claims will also survive summary judgment. However, the court will dismiss without

prejudice Anderson’s PWDCRA claim against Walker individually. The claim involves a

novel and complex issue of state law and the court will not continue to exercise

supplemental jurisdiction. 28 U.S.C. § 1367(c)(1). Lastly, the court will allow Anderson

to respond to the court’s consideration of summary judgment as to Walker’s individual

liability under the FMLA. Fed. R. Civ. P. 56(f)(3). Accordingly,

       IT IS ORDERED that Plaintiff Michael Anderson’s Motion for Summary Judgment

(ECF No. 31) is DENIED.

       IT IS FURTHER ORDERED that Defendants Detroit Transportation Corporation

and Brenda Walkers’ Motion for Summary Judgment (ECF No. 32.) is DENIED.

       IT IS FURTHER ORDERED that Anderson’s PWDCRA claim against Walker

individually (Count IV) is DISMISSED WITHOUT PREJUDICE.




                                            33
        Lastly, IT IS ORDERED that Anderson shall respond to the court’s consideration

of summary judgment as to Anderson’s FMLA claims (Count II and Count III) against

Walker individually by February 17, 2020. Defendants may reply by March 2, 2020. 6

                                                         s/Robert H. Cleland                      /
                                                         ROBERT H. CLELAND
                                                         UNITED STATES DISTRICT JUDGE
Dated: January 27, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, January 27, 2020, by electronic and/or ordinary mail.

                                                          s/Lisa Wagner                           /
                                                          Case Manager and Deputy Clerk
                                                          (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\18-13697.ANDERSON.CrossSummaryJudgment.RMK.RHC.3.docx




6       Parties may submit a stipulation in lieu of briefing.
                                                   34
